DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 9/23/2021 and 6/02/2022 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to because:
In reference to the specific embodiment depicted in FIG. 5, the specification on page 7, lines 22-25 describe the relative configuration of transmitter 30 and receiver 40 with respect to first end 21 and second end 22, which are not depicted in terms of reference numbers 21 and 22 in FIG. 5.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 objected to because of the following informalities:
In claim 1, line 15, “second electro-magnetic signal” should read “second electromagnetic signal” to match “second electromagnetic signal” in line 7.  

Appropriate correction is required.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: an analysis module in claim 2.
According to the specification and drawings (FIG. 7; page 9, lines 13-31), an analysis module is a circuit component that processes received data regarding the reflected signal, such as FFT data to determine deviations in the data.    
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
In claim 1, lines 16-17, “receiving as input the first electromagnetic signal and/or the second electromagnetic signal” and lines 18-19 “the first electromagnetic signal and/or the second electromagnetic signal” render claim 1 indefinite because it is unclear whether infringement of the claim requires that only one of or both of the first and second electromagnetic signal be received and whether a frequency or time domain be generated for only one or both of the first and second electromagnetic signal.  For the purpose of examination, and based on broadest reasonable interpretation, “receiving as input the first electromagnetic signal and/or the second electromagnetic signal” in lines 16-17 is interpreted as “receiving as input the first electromagnetic signal or the second electromagnetic signal” and “the first electromagnetic signal and/or the second electromagnetic signal” in lines 18-19 is interpreted as “the first electromagnetic signal or the second electromagnetic signal.”

In claim 1, lines 18-19, “generating a spectral information in a frequency and/or a time domain” renders claim 1 indefinite because it is unclear whether infringement of the claim requires that spectral information be generated in only one of or both of a frequency and a time domain.  For the purpose of examination, and based on broadest reasonable interpretation, “generating a spectral information in a frequency and/or a time domain” in lines 17-18 is interpreted as “generating a spectral information in a frequency or a time domain.”

In claim 6, line 3, “an advanced image processing module” renders claim 6 indefinite because the scope of what constitutes an image processing module that is “advanced” is unclear.  For the purpose of examination “an advanced image processing module” is interpreted as “an image processing module.”

In claim 7, lines 9-10, “generating a spectral and/or amplitude information in a frequency and/or a time domain” and line 13, “the spectral and/or amplitude information” render claim 7 indefinite because it is unclear whether infringement of the claim requires that only one of or both of spectral and amplitude information be generated in only one of or both of a frequency and a time domain.  For the purpose of examination, and based on broadest reasonable interpretation, “generating a spectral and/or amplitude information in a frequency and/or a time domain” in lines 9-10 is interpreted as “generating a spectral or amplitude information in a frequency or a time domain” and “the spectral and/or amplitude information” in line 13 is interpreted as “the spectral or amplitude information.”
Claims 2-5 depending from rejected claim 1, and claim 8 depending from rejected claim 7 are likewise rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vangen (US 2016/0215763 A1).

As to claim 1, Vangen teaches “[a] measurement and monitoring device (FIG. 2 radar unit 7; Abstract) comprising: 
at least one leaky feeder (FIG. 11 antenna element 1101; [0080]), 
5at least one electromagnetic transmitter connected to the least one leaky feeder for transmitting a first electromagnetic signal along the least one leaky feeder towards a target object (FIG. 11 transmit/receive electronics 1102; [0084]; FIG. 2 blade 5 (target object); [0054]); 
at least one electromagnetic receiver connected to 10the least one leaky feeder for receiving from the at least one leaky feeder a second electromagnetic signal, the second electromagnetic signal being reflected from the target object when the first electromagnetic signal hits the target object (FIG. 11 transmit/receive electronics 1102; [0054], [0084]); 
15a hardware circuit (FIG. 11 depicted control system) including: 
a processing unit (FIG. 11 control unit 1103) connected to the at least one electromagnetic transmitter and the at least one electromagnetic receiver ([0055] processing unit coupled to radar unit) and configured to analyze the first electromagnetic signal and the second electromagnetic signal for determining 20properties of the target object ([0055] processing unit received signal compared with original signal to determine speed and range of target); 
a signal processing module (FIG. 11 processor 1104) receiving as input the first electromagnetic signal and/or the second electro-magnetic signal for generating a spectral information in a frequency and/or a time domain of the first electromag25netic signal and/or the second electromagnetic signal ([0060] FFT applied to sweep signal), and
a storage unit connected to the processing unit (FIG. 11 memory 1105).”  

30As to claim 2, Vangen teaches “[t]he measurement and monitoring device according to claim 1, wherein the hardware circuit includes an analysis module configured for searching for deviations between data generated by the signal processing module and data previously stored in the storage unit ([0064] radar unit configured to determine if different vibration patterns are occurring on the two sides of the blade (vibration pattern is compared with another)).”  

As to claim 3, Vangen teaches “[t]he measurement and monitoring device according to claim 1, wherein any of the signal processing module and theWO 2020/2007551 6 PCT/EP2020/057215 analysis module are integrated in the processing unit (FIG. 11 processor 1104 is integrated within control unit 1103).”

As to claim 4, Vangen teaches “[a] wind turbine including the measurement and monitoring 5device according to claim 1 (FIG. 2 wind turbine 1 including radar unit 7; Abstract), the target object being a rotatable blade of the wind turbine (FIG. 2 turbine blade 5; [0054]).”   

As to claim 5, Vangen teaches “[a] security scanner including the measurement and monitoring device according to claim 1 ([0076] radar may be implemented for detection of aircraft as alternative to wind turbine blade detection application).” 

As to claim 7, Vangen teaches “[a] method for monitoring a blade of a wind turbine (FIG. 2 method implemented by radar unit 7; Abstract), the method comprising: 
providing at least one leaky feeder (FIG. 11 antenna element 1101; [0080]) in an area com20prising a wind turbine (FIG. 2 wind turbine 1 including radar unit 7); 
transmitting a first electromagnetic signal along the at least one leaky feeder (FIG. 11 transmit/receive electronics 1102; [0084]) towards the blade ([0054]); 
measuring a second electromagnetic signal received from the at least one leaky feeder, the second electro25magnetic signal being reflected from the target object when the first electromagnetic signal impinges the blade (FIG. 11 transmit/receive electronics 1102; [0054], [0084]); 
generating a spectral and/or amplitude information in a frequency and/or a time domain of any of the first 30electromagnetic signal and the second electromagnetic signal ([0060] FFT applied to sweep signal); 
storing the spectral and/or amplitude information ([0060] spectral information processed in manner requiring at least temporary storage); and 
monitoring the spectral and/or amplitude information over time and associating deviations in the spectral infor35mation to changes in properties of the blade ([0060], [0075] velocity profile established identifying variations of blade velocity toward or away from tower over time and shutdown in response to determining blade velocity exceed predetermined value).”

As to claim 8, Vangen teaches “[t]he method according to claim 7, wherein deviations in the spectral information are associated to changes in the structural properties of the blade ([0064] Doppler velocity information may indicate structural failure of blade).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vangen as applied to claim 1 above, and further in view of Koning, W. et al., “High-Resolution MRI of the Carotid Arteries Using a Leaky Waveguide Transmitter and a High-Density Receive Array at 7 T,” Magnetic Resonance in Medicine 69:1186-1193 (2013).
As to claim 6, Vangen teaches “the measurement and monitoring device according to claim 1,” but does not teach that the measurement and monitoring device is included in “a magnetic resonance imaging apparatus” and does not explicitly teach that the measurement and monitoring device includes “an advanced image processing module connected 15to the processing unit.”
Koning teaches a magnetic resonance imaging apparatus that uses a leaker feeder (page 1186, Abstract paragraph beginning with “A setup for 7T MRI of the carodit arteries; page 1192, Discussion and Conclusion, first through second column, paragraph beginning with “Looking at the”) and includes an image processing module (page 1186, Abstract paragraph beginning with “A setup for 7T MRI of the carodit arteries; page 1189 FIG. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date, in view of Koning’s teaching of incorporating a leaky feeder type waveguide into an MRI apparatus having imaging capability, to have implemented Vangen’s disclosed measurement and monitoring device in an MRI apparatus that processes MRI images.  The suggestion is provided by Koning, which discloses the utility of implementing guided wave transmission such as by the leaky waveguide transmitter in an MRI application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro V Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863